Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication US2010/0187268A1 hereinafter referred to as Rosen. Rosen discloses a nursing sling pillow 11, comprising: an elongated cushion 23, 35 having a right side, a left side, a proximal end, a distal end (see fig. 1 & 5), an inner surface, and an outer surface, wherein the cushion comprises one or more resilient materials retained within a cover formed by one or more panels (see fig. 8-12); one or more straps 29, 34, each strap having an outer surface, an inner surface, a proximal end, and a distal end, wherein the one or more straps are secured to the proximal end and the distal end of the cushion (see fig. 9); and a fastener 32 for securing the one or more straps and the cushion together, thereby forming a sling 11; as per claim 3 wherein the nursing sling pillow comprises a first strap 29 having a proximal end and distal end and a second strap 34 having a proximal end and a distal end; as per claim 4 wherein the first strap is attached at the proximal end to the proximal end of the cushion, and wherein the as per claim 5 wherein the inner surface is formed by an inner panel and the outer surface is formed by an outer panel (see fig. 8-11);  as per claim 6 wherein the cushion is curved (see fig. 4, 5 and 9); as per claim 7 wherein the resilient materials are fiber, foam, or particles of an aggregate material; as per claim 8 wherein the fastener is a buckle 32; as per claim 11 Rosen discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is between about 40 cm and about 80 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cushion to have a distance between the proximal and distal end of 40-80 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a size for a child support cushion is routine in the art; as per claim 12 Rosen discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is between about 50 cm and about 70 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cushion to have a distance between the proximal and distal end of 50-70 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a size for a child support cushion is routine in the art; as per claim 13 Rosen discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is about 60 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cushion to have a distance between the proximal and distal end of 60 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Such a size for a child support cushion is routine in the art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of US Patent Publication US2016/0235216A1 hereinafter referred to as Einhorn. Rosen disclose the claimed apparatus however does not disclose wherein the cushion further comprises an arm hole, the arm hole having a right side opening, a left side opening, and a through-hole extending there between in order to allow a user to extend a hand and arm portion there through. 
Einhorn teaches a nursing pillow 100 having a cushion 100 wherein the cushion further comprises an arm hole 118, the arm hole having a right side opening, a left side opening, and a through-hole extending there between in order to allow a user to extend a hand and arm portion there through. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushion of Rosen to further include an arm hole as taught by Einhorn for the purpose of providing support for the child’s head when supported on the cushion. Such a modification would yield expected results.  
Claims 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of US Patent Publication US2014/0076943A1 hereinafter referred to as NG. Rosen disclose the claimed apparatus however does not disclose a loop having a proximal end attached to the strap. .
NG teaches a nursing sling pillow 10 having a cushion 32 and strap 30, 14 further comprising a loop 36c-f having a proximal end attachment to the strap. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushion of Rosen to further include an arm hole as 
Re-Claim 10
	Rosen as modified by NG discloses, 
a cover panel 16 attached to the cushion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see notice of references cited). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673            

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673